The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1, the prior arts of record do not anticipate or make obvious, inter alia, the step of: increasing a thinning rate of the semiconductor substrate by rotating one of the grinding wheel, the substrate chuck or both the grinding wheel and the substrate chuck while applying ultrasonic energy from an ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the water medium, or any combination thereof.
Independent claim 6, the prior arts of record do not anticipate or make obvious, inter alia, the step of: while thinning the semiconductor substrate, decreasing a wearing rate of the grinding wheel through rotating one of the grinding wheel, the substrate chuck or both the grinding wheel and the substrate chuck while applying ultrasonic energy from an ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the water medium, or any combination thereof.
Independent claim 11, the prior arts of record do not anticipate or make obvious, inter alia, the step of: increasing a thinning rate of the semiconductor substrate during thinning of the semiconductor substrate while applying ultrasonic energy from ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the fluid, or any combination thereof.

Since independent claims 1, 6 and 11are allowable in combination with all the remaining limitations of claim 1, 6 and 11, therefore dependent claims 2-5, 7-10 and 12-15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817